FINCH, Judge.
This is an original proceeding in mandamus wherein relator sought to compel respondents, who are the circuit clerk and *421the circuit judges of the 21st judicial circuit, to delete from their list of eligible jurors and to no longer summon to jury service individuals of the age of eighteen to twenty inclusive and to vacate and set aside its order of July 22, 1974, whereby such persons eighteen to twenty inclusive were to be added to the list from which jurors for St. Louis County are to be drawn.
This case is a companion case to State of Missouri ex rel. McNary v. Stussie, 51S S.W.2d 412 (Mo. banc 1974), decided concurrently, to which reference should be made for a recital of the facts concerning past procedure for selecting jury panels in St. Louis County and the asserted effect thereon of Act 70, adopted by the 77th General Assembly, if that act is valid.
On July 22, 1974, respondents Clifford and Stussie, as circuit clerk and presiding judge, sent an order to the data processing department directing it to discontinue printing on jury notices the statement that persons must be twenty-one to serve as a juror and to modify the computer program for annual jury selection so as to include all registered voters regardless of age. At the hearing conducted by Judge Stussie on the application of Dale Frederick Owens for a continuance because there were no eighteen to twenty year olds on the jury array, respondent Clifford testified that because of the time required to make the changes directed the first array affected would be the one for the week of September 16, 1974.
On August 21, 1974, relator filed in the Missouri Court of Appeals, St. Louis District, his petition for writ of mandamus seeking the relief previously mentioned and on that same date the Court of Appeals issued its alternative writ of mandamus. Thereafter, pursuant to Art. V, § 10, Mo. Const., V.A.M.S., the order of this court dated December 18, 1973, and the procedures adopted March 8, 1974, the Court of Appeals recommended that said proceeding in mandamus be transferred to the Supreme Court for hearing and decision. Pursuant to that recommendation, this court on August 27, 1974, ordered the case transferred prior to opinion. It then was docketed and heard at the same time as the mandamus proceeding instituted in this court.
The issues herein involve the constitutionality of Act 70. For the reasons stated in State ex rel. McNary v. Stussie, supra, we hold Act 70 to be unconstitutional. Accordingly, we order that the alternative writ of mandamus heretofore issued be made peremptory.
All concur.